              Case 3:19-cv-00565-SI Document 184 Filed 03/03/20 Page 1 of 4



      1   LAW OFFICE OF CHRISTOPHER T. WRIGHT
          Christopher T. Wright, Esq. (SBN 227693)
      2   chris@ctw-law.com
          1620 Fifth Avenue, Suite 400
      3   San Diego, California 92101
          Telephone: 619-450-4725
      4   Facsimile: 619-924-7172

      5   Attorney for Defendant TOM CONROY

      6

      7

      8                               UNITED STATES DISTRICT COURT

      9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
     10                                  SAN FRANCISCO DIVISION
     11

     12   AVAYA INC., a Delaware corporation,,             Case No.: 3:19-cv-00565-SI

     13                 Plaintiff,                         DEFENDANT TOM CONROY’S
                                                           CERTIFICATE OF INTERESTED
     14          v.                                        PARTIES

     15   RAYMOND BRADLEY PEARCE, a/k/a
          “BRAD” PEARCE, an individual; JASON
     16   HINES, an individual and doing business as
          DBSI and TELBEST.COM; DEDICATED
     17   BUSINESS SYSTEMS INTERNATIONAL
          LLC, doing business as DBSI.NET, a New
     18   Jersey limited liability company; ATLAS
          SYSTEMS, INC., doing business as
     19   ATLASPHONES.COM and “THE TELECOM
          DEALER,” a Michigan corporation;
     20   TELEPHONE MAN OF AMERICA LLC,
          doing business as
     21   TELEPHONEMANOFAMERICA.COM and
          “TELEPHONEMANOFAMERICA,” a Florida
     22   limited liability company; KELLY PETRY, an
          individual; US VOICE AND DATA, LLC,
     23   f/k/a TRI-STATE COMMUNICATION
          SERVICES LLC, a New Jersey limited liability
     24   company; SHARKFISH CORP., an Oklahoma
          corporation; FEATURECOM INC., a Canadian
     25   corporation; STEVE GERACI, an individual;
          TOM CONROY, an individual; DREW
     26   TELECOM GROUP INC., a Michigan
          corporation; ANDREW ROACH, an
     27   individual, and, DOES 9 through 50, inclusive,

     28                 Defendants.

{}
                                                                            Case No. 3:19-cv-00565-SI
                                               Case 3:19-cv-00565-SI Document 184 Filed 03/03/20 Page 2 of 4



                                       1          Pursuant to Civil Local Rule 3-15, Defendant Tom Conroy certifies that other than the below

                                       2   identified entity, no other person, association of persons, firm, partnership, corporation, or other

                                       3   entity is known to have either: (i) a financial interest of any kind in the subject matter in controversy

                                       4   or in a party to the proceeding; or (ii) any other kind of interest that could be substantially affected

                                       5   by the outcome of the proceeding.

                                       6          1. Top Cat Enterprises, 1804 Garnet Ave., #160, San Diego, CA 92101.

                                       7   Dated: March 3, 2020                                LAW OFFICE OF CHRISTOPHER T.
                                                                                               WRIGHT
                                       8

                                       9
                                                                                               By:             /s/ Christopher Wright
                                      10                                                            Christopher T. Wright
                                                                                                     chris@ctw-law.com
                                      11                                                       Attorney for Defendant TOM CONROY
                                      12
LAW OFFICE OF CHRISTOPHER T. WRIGHT




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                                     1
                     {}
                                                                                                                      Case No. 3:19-cv-00565-SI
                                               Case 3:19-cv-00565-SI Document 184 Filed 03/03/20 Page 3 of 4



                                       1                                        PROOF OF SERVICE
                                       2   Avaya, Inc. v. Pearce et al.
                                           Case No. 3:19-cv-00565-SI
                                       3

                                       4           I, the undersigned, declare: That I am, and was at the time of service of the papers herein
                                           referred to, over the age of eighteen years, and not a party to the action; and I am employed in the
                                       5   County of San Diego, California. My business address is 1620 Fifth Avenue, Suite 400, San Diego,
                                           California 92101.
                                       6
                                                   On March 3, 2020, at San Diego, California, I served the following document(s) described
                                       7   as DEFENDANT TOM CONROY’S CERTIFICATE OF INTERESTED PARTIES on the parties
                                           in said action as follows:
                                       8
                                            Zachary J. Alinder                                Attorneys for Plaintiff AVAYA, Inc.
                                       9    Lyndsey C. Heaton
                                            Nicholas Anthony Shen
                                      10    Richard Joseph Nelson
                                            Angela He
                                      11    Sideman & Bancroft LLP
                                            One Embarcadero Center, 22nd Floor
                                      12    San Francisco, CA 94111-3711
LAW OFFICE OF CHRISTOPHER T. WRIGHT




                                            (415) 733-3952
                                      13    zalinder@sideman.com
                                            lheaton@sideman.com
                                      14    nshen@sideman.com
                                            rnelson@sideman.com
                                      15    ahe@sideman.com

                                      16    Davis John Reilly                                 Attorneys for Jason Hines, individually, and
                                            Bledsoe Diestel Treppa & Crane LLP                doing business as DBSI and TelBest.com;
                                      17    601 California Street, 16th Floor                 Dedicated Business Systems International
                                            San Francisco, CA 94108                           LLC doing business as dbsi.net; and Tri-State
                                      18    415-981-5411                                      Communication Services LLC
                                            dreilly@bledsoelaw.com
                                      19
                                            Jeffrey Michael Berman                            Attorneys for Telephone Man of America
                                      20    Jeffrey M. Berman, P.A.                           LLC, doing business as
                                            1722 Sheridan Street No. 225                      telephonemanofamerica.com and
                                      21    Hollywood, FL 33020                               “telephonemanofamerica” and Kelly Petry
                                            305-834-4150
                                      22    jeff@jmbermanlaw.com

                                      23    Vedder Price (CA), LLP                            Attorneys for Defendant Atlas Systems, Inc.
                                            Michelle L. Landry, Bar No. 190080
                                      24    mlandry@vedderprice.com
                                            275 Battery Street, Suite 2464
                                      25    San Francisco, California 94111
                                            T: +1 415 749 9500
                                      26    F: +1 415 749 9502

                                      27    G. Scott Emblidge                                 Attorneys for Telephone Man of America
                                            Moscone Emblidge & Otis LLP                       LLC, doing business as
                                      28
                                                                                                  2
                     {}
                                                                                                                  Case No. 3:19-cv-00565-SI
                                               Case 3:19-cv-00565-SI Document 184 Filed 03/03/20 Page 4 of 4



                                       1    220 Montgomery Street, Suite 2100               telephonemanofamerica.com and
                                            San Francisco, CA 94104                         “telephonemanofamerica”
                                       2    Email: emblidge@mosconelaw.com

                                       3    Mateo Z. Fowler                                 Attorneys for Andrew Roach and Drew
                                            MZF Law Firm, PLLC                              Telecom Group, Inc.
                                       4    1105 Nueces Street, Suite A
                                            Austin, TX 78701
                                       5    Email: mateofowler@mzflaw.com

                                       6
                                               ELECTRONIC TRANSMISSION: I filed the foregoing document with the Clerk of Court
                                       7        for the U.S. District Court, using the Electronic Case Filing ("ECF") system of the Court. The
                                                attorney listed above has consented to receive service by electronic means and is registered
                                       8        with the Court's ECF system and was served a "Notice of Electronic Filing" sent by ECF
                                                system.
                                       9
                                      10
                                                  I further certify that I served the foregoing documents by U.S. First Class Mail on the
                                      11   following pro se defendant:

                                      12   Raymond Bradley Pearce
LAW OFFICE OF CHRISTOPHER T. WRIGHT




                                           1828 County Road 1207
                                      13   Tuttle, Oklahoma 73089

                                      14

                                      15

                                      16          I declare under penalty of perjury under the laws of the United States of America that the
                                           foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                      17   Court at whose direction the service was made

                                      18          Executed on March 3, 2020 at San Diego, California.

                                      19                                                              /s/ Christopher T. Wright
                                                                                                      Christopher T. Wright
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                                                                                 3
                     {}
                                                                                                                 Case No. 3:19-cv-00565-SI
